 
 
I 
108th CONGRESS
2d Session
H. R. 4922 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Bishop of New York (for himself, Mr. Simmons, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to reauthorize programs to improve the quality of coastal recreation waters, and for other purposes. 
 
 
1.Coastal recreation water quality monitoring and notificationSection 406(i) of the Federal Water Pollution Control Act (33 U.S.C. 1346(i)) is amended by striking 2005 and inserting 2010. 
2.Authorization of appropriationsSection 8 of the Beaches Environmental Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by striking 2005 and inserting 2010. 
 
